The Vice-Chancellor.
I cannot make an order upon this petition. The' estate out of. which the advance roquked, >« *576the wife’s property; and the court will not allow the husband to have it, unless she unites in the application and freely consents. The petition must be looked upon as Mr. Graham’s-; for, Mrs. Graham does not join by either signature or oath.
And even if she were consenting, still there would be a difficulty. The court is not in the habit of advancing money out of funds in court, except for maintenance and support. The petition merely states “ a necessary occasion ” for the allowance ; and what that may amount to, does not appear. A petition, in such a case,- must clearly show the grounds of requiring money for maintenance and support. I must dismiss this petition, with costs.